Citation Nr: 1244054	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  12-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 12, 2010 for a 100 percent disability rating for ischemic heart/coronary artery disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to September 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from April and June 2011 rating decisions that granted service connection for coronary artery/ischemic heart disease with a history of myocardial infarction, evaluated as 30 percent disabling from September 17, 1984, 100 percent from April 28, 1985, 30 percent from September 1, 1985, 60 percent from March 31, 2003, and 100 percent disabling from May 12, 2010.  

In a Report of Contact dated in January 2012, it was recorded that the Veteran called to file a claim for aid and attendance.  This matter is not properly before the Board for appellate review and it is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran appeals for a 100 percent disability rating for coronary artery/ischemic heart disease with a history of myocardial infarction from the date of service connection - September 17, 1984.  He maintains that he has had symptoms consistent with 100 percent disability evaluation since that time, including inability to work due to cardiac disease.

The Board observes that private clinical records dated between April and May 1985 are of record showing that the Veteran underwent cardiac catheterization and coronary angiography followed by triple aortocoronary bypass graft.  It is shown, however, that there are no further clinical records in the claims folder until September 2002, more than 17 years later.  

In an April 2011 statement, the appellant related that he had had four heart attacks since the initial one in 1972, the most recent in May 2010.  His treating physician, D. S. Cochran, M.D. stated in May 2011 that he had been following the Veteran since 2000 or 2001, after the retirement of Dr. Wes Cooper who had cared for the Veteran since 1985.  The Board notes, however, that with the exception of two medical reports dated in April 1985, there are no clinical data of ongoing treatment by Dr. Cooper.  The Board is thus of the opinion that there may be outstanding records during the 17-year period between 1985 and 2002 that may attest to a greater degree of cardiac-related disability.  The Veteran will be requested to provide authorization to secure those records and any others that may be extant.  Additionally, his treating physician, Dr. Cochran may have been the beneficiary of Dr. Cooper's records.  As such, the RO/AMC should contact him using authorization already of record and request any prior clinical information.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for cardiac disease between 1985 and 2002, including Dr. Cooper.  After securing the necessary releases, the RO should request this information, if not already of record. 

2.  Write to Dr. Cochran using authorization already of record and request that he submit any clinical records that he may have in possession authored by Dr. Cooper..

3.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

